OPINIÓN OF THE COURT — by the
Hoar. HARRY CAGE.
Upona writ of error to the circuit court of Adams county. — The action is assumpsit by an indorsee against an indorser of a promissory note. The declaration is in the usual form; containing also the usual money counts. Judgment by default, as appears from an inspection. of the record in this case was regularly taken.
The errors assigned, are; 1st. “That it does not appear how or when ’ the judgment was rendered, orupon what count.
2nd. That the judgment was made final without the intervention of a jury.
3rd. That the original indebtedness is the assignment of the note, which assignment of itself, does not show any indebtedness to the defendant in error.
To the first error assigned, the record itself shows, that the judgment by default was regularly taken; if so, then by operation of law, Revised Code, page 120, Sec. 67; the judgment became final on the last day of the term, the note being the criterion in damages, and it being for a sum certain. As to the objection that it does not appear upon what count in the declaration the judgment was rendered, it is unnecessary that it should appear, the judgment is general and if one count should he bad it will not vitiate.
As to the second ground assigned as error, it is not error that a jury did not pass upon the case, because the note being the criterion of damages as well between the endorsee and endorser, as between the payee and maker, and it being for a sum certain, the clerk is authorised to execute the writ of enquiry, or rather to calculate the interest. • See Revised Code, page 120 Sec. 67,
*327As to the third ground assigned as error, endowment of ’itself is the evidence of consideration passing between the endorser and endorsee, and is in all cases, at least, prima facie evidence of the indebtedness.
The judgment by default confesses the right of action as set Out in the declaration.
With this view of the case, we are of opinion that there is no error in the record and proceedings of the court below.
Judgment affirmed.